EXHIBIT 10.11

 
EMERGENT BIOSOLUTIONS INC.
Form of Director Restricted Stock Unit Agreement




This Restricted Stock Unit Agreement is made as of the Agreement Date between
Emergent BioSolutions Inc. (the “Company”), a Delaware corporation, and the
Participant.


I.            Agreement Date
Date:
 



II.            Participant Information
Participant:
 



III.            Grant Information
Grant Date:
 
Number of RSUs:
 



IV.            Vesting
These restricted stock units (“RSUs”) shall vest one-third per year over three
years on the day immediately prior to the applicable anniversary of the date of
grant (or if earlier, on the date which is one business day prior to date of the
Company’s next annual meeting), in each case provided that the individual is
serving on the Board, or is an employee of or consultant to, the Company on such
date, provided that no additional vesting shall take place after the Participant
ceases to provide services to the Company and further provided that the Board
may provide for accelerated vesting in the case of death or disability.
This Agreement includes this cover page and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:


Exhibit A – General Terms and Conditions


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.


EMERGENT BIOSOLUTIONS INC.
 
__________________________
Name:
Title:
PARTICIPANT
 
__________________________
Name:

[image00010.jpg]
 


EMERGENT BIOSOLUTIONS INC.
Form of Director Restricted Stock Unit Award Agreement
Exhibit A – General Terms and Conditions
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.            Grant of RSUs.  In consideration of services rendered to the
Company by the Participant, the Company has granted to the Participant, subject
to the terms and conditions set forth in this Agreement and in the Company’s
Stock Incentive Plan (the “Plan”), an award of Restricted Stock Units (the
“RSUs”), representing the number of RSUs set forth on the cover page of this
Agreement.  The RSUs entitle the Participant to receive, upon and subject to the
vesting of the RSUs (as described in Section 2 below), one share of common
stock, $0.001 par value per share, of the Company (the “Common Stock”) for each
RSU that vests.  The shares of Common Stock that are issuable upon vesting of
the RSUs are referred to in this Agreement as the “Shares”.
 
2.            Vesting of RSUs and Issuance of Shares.
 
(a)            General.  Subject to the other provisions of this Section 2, the
RSUs shall vest in accordance with the vesting table set forth on the cover page
of this Agreement (the “Vesting Table”).  Any fractional RSU resulting from the
application of the percentages in the Vesting Table shall be rounded to the
nearest whole number of RSUs.  Subject to Section 4, as soon as administratively
practicable after each vesting date shown in the Vesting Table (the “Vesting
Dates”), the Company will issue to the Participant, in certificated or
uncertificated form, such number of Shares as is equal to the number of RSUs
that vested on such Vesting Date.  In no event shall the Shares be issued to the
Participant later than 75 days after the Vesting Date.
 
(b)            Service Termination.  Except as set forth in Section 2(c) below,
upon the termination of the Participant’s service with the Company on the Board
of Directors of the Company, or as an employee of or consultant to the Company,
for any reason, all unvested RSUs shall be automatically forfeited as of such
service termination.  For purposes of this Agreement, service with the Company
shall include service with a parent or subsidiary of the Company, or any
successor to the Company.
 
(c)            Change in Control Event.  Upon a Change in Control Event (as
defined in the Plan), the RSUs shall be treated in the manner provided in
Section 9(b)(iii)(B) of the Plan.
 
3.            Dividends.  At the time of the issuance of Shares to the
Participant pursuant to Section 2, the Company shall also pay to the Participant
an amount of cash equal to the aggregate amount of all dividends paid by the
Company, between the Grant Date and the issuance of such Shares, with respect to
the number of Shares so issued to the Participant.
 
4.            Withholding Taxes.   The Participant must satisfy all applicable
federal, state, and local and other income and employment tax withholding
obligations associated with the grant, vesting and settlement of the RSUs before
the Company will issue any Shares hereunder following a Vesting Date.  The
withholding obligation may be satisfied by any method permitted under the Plan.
 
5.            Restrictions on Transfer.  Neither the RSUs, nor any interest
therein (including the right to receive dividend payments in accordance with
Section 3), may be transferred by the Participant except to the extent
specifically permitted in Section 10(a) of the Plan.


6.            Provisions of the Plan.  This Agreement is subject to the
provisions of the Plan. The Participant acknowledges receipt of the Plan, along
with the Prospectus relating to the Plan.
 
7.            Section 409A.  This Agreement is intended to comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”) and shall be interpreted and
construed consistently therewith.  In no event shall either the Participant or
the Company have the right to accelerate or defer delivery of the Shares to a
date or event other than as set forth in this Agreement except to the extent
specifically permitted or required by Section 409A.  In the event that the
Participant is a “specified employee” within the meaning of Section 409A and the
Shares are to be delivered pursuant to this Agreement in connection with the
termination of the Participant’s employment, the delivery of the Shares and any
dividends payable under Section 3 in connection with such delivery shall be
delayed until the date that is six months and one day following the date of the
Participant's termination of employment if required to avoid the imposition of
additional taxes under Section 409A.  Solely for purposes of determining when
the Shares (and any dividends payable under Section 3) may be delivered in
connection with the Participant’s termination of employment, such termination of
employment must constitute a “separation from service” within the meaning of
Section 409A.
 
8.            Miscellaneous.
 
(a)            No Rights to Service.  The Participant acknowledges and agrees
that the grant of the RSUs and their vesting pursuant to Section 2 do not
constitute an express or implied promise of continued service with the Company
for the vesting period, or for any period.


(b)            Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment, consulting or severance plan or agreement between the
Company and the Participant that includes terms relating to the acceleration of
vesting of equity awards shall not be superseded by this Agreement.


(c)            Governing Law.  This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflict of law principles.


(d)            Interpretation.  The interpretation and construction of any terms
or conditions of the Plan or this Agreement by the Compensation Committee shall
be final and conclusive.

